Name: Council Regulation (ECSC, EEC, Euratom) No 419/85 of 18 February 1985 correcting the salary tables and other items of remuneration laid down by Regulations (EEC, Euratom, ECSC) No 3647/83, (Euratom, ECSC, EEC) No 1752/84 and (Euratom, ECSC, EEC) No 1897/84
 Type: Regulation
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: nan

 21 . 2. 85 Official Journal of the European Communities No L 51 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (ECSC, EEC, EURATOM) No 419/85 of 18 February 1985 correcting the salary tables and other items of remuneration laid down by Regulations (EEC, Euratom, ECSC) No 3647/83 , (Euratom, ECSC, EEC) No 1752/84 and (Euratom, ECSC, EEC) No 1897/84 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing a Single Council and a Single Commission of the European Communities, Having regard to the Protocol on the privileges and immunities of the European Commu ­ nities, and in particular Article 13 thereof, Having regard to the Staff Regulations of officials and the conditions of employment of other servants of the European Communities laid down by Regulation (EEC, Euratom, ECSC) No 259/68 ('), as last amended by Regulation (EEC, Euratom, ECSC) No 3647/83 (2), and in particular Articles 63 , 64, 65 and 82 of the Staff Regulations and the first paragraph of Article 20 and Article 64 of the conditions of employment, Having regard to Council Decision 8 1 / 1 061 /Euratom, ECSC, EEC of 15 December 1981 amending the method of calculation of the remuneration of officials and other servants of the Communities (3), Having regard to the proposal from the Commission, Whereas Regulations (EEC, Euratom, ECSC) No 3647/83, (Euratom, ECSC, EEC) No 1752/84 (4), and (Euratom, ECSC, EEC) No 1 897/84 (*) were not able to take account of factors arising from certain amendments to Italian legislation affecting civil servants' sala ­ ries ; whereas the effect of these factors could not be estimated before the Regulations were adopted ; Whereas the amounts laid down by Regulations (EEC, Euratom, ECSC) No 3647/83, (Euratom, ECSC, EEC) No 1752/84 and (Euratom, ECSC, EEC) No 1897/84 should there ­ fore be corrected, HAS ADOPTED THIS REGULATION : Article 1 With effect from 1 July 1983 : (a) The table of basic monthly salaries in Article 66 of the Staff Regulations is replaced by the following : (') OJ No L 56, 4. 3 . 1968 , p. 1 . (2) OJ No L 361 , 24. 12. 1983, p. 1 . (3) OJ No L 386, 31 . 12. 1981 , p. 6 . (4) OJ No L 165, 23 . 6. 1984, p. 1 . H OJ No L 178, 5 . 7 . 1984, p. 1 . No L 51 /2 Official Journal of the European Communities 21 . 2. 85 Grade Step 1 2 3 4 5 6 7 8 A 1 A 2 A 3 / LA 3 A 4 / LA 4 A 5 / LA 5 A 6 / LA 6 A 7 / LA 7 A 8 / LA 8 270 401 239 958 198 734 166 952 137 643 118 945 102 388 90 558 284 764 253 665 210 722 176 310 145 798 125 436 107 484 94 207 299 127 267 372 222 710 185 668 153 953 131 927 112 580 313 490 281 079 234 698 195 026 162 108 138 418 117 676 327 853 294 786 246 686 204 384 170 263 144 909 122 772 342 216 308 493 258 674 213 742 178 418 151 400 127 868 270 662 223 100 186 573 157 891 282 650 232 458 194 728 164 382 B 1 B 2 B 3 B 4 B 5 118 945 103 064 86 443 74 769 66 834 125 436 107 895 90 462 78 253 69 654 131 927 112 726 94 481 81 737 72 474 138 418 117 557 98 500 85 221 75 294 144 909 122 388 102 519 88 705 151 400 127 219 106 538 92 189 157 891 132 050 110 557 95 673 164 382 136 881 114 576 99 157 C 1 C 2 C 3 C 4 C 5 76 262 66 331 61 878 55 901 51 561 79 337 69 150 64 292 58 168 53 670 82 412 71 969 66 706 60 435 55 779 85 487 74 788 69 120 62 702 57 888 88 562 77 607 71 534 64 969 91 637 80 426 73 948 67 236 94 712 83 245 76 362 69 503 97 787 86 064 78 776 71 770 D 1 D 2 D 3 D 4 58 257 53 121 49 443 46 620 60 805 55 383 51 559 48 530 63 353 57 645 53 675 50 440 65 901 59 907 55 791 52 350 68 449 62 169 57 907 70 997 64 431 60 023 73 545 66 693 62 139 76 093 68 955 64 255 (b)  'Bfrs 4 066' is replaced by 'Bfrs 4 092 in Article 67 ( 1 ) (a) of the Staff Regulations and in Article 1 ( 1 ) of Annex VII thereto,  'Bfrs 5 237' is replaced by 'Bfrs 5 271 ' in Article 67 ( 1 ) (b) of the Staff Regulations and in Article 2 ( 1 ) of Annex VII thereto,  'Bfrs 9 354' is replaced by 'Bfrs 9 415' in the second sentence of Article 69 of the Staff Regulations and in the second subparagraph of Article 4 ( 1 ) of Annex VII thereto,  'Bfrs 4 678 ' is replaced by 'Bfrs 4 709' in the first paragraph of Article 3 of Annex VII to the Staff Regulations. Article 2 With effect from 1 July 1983 : (a) The table of basic monthly salaries in Article 20 of the conditions of employment of other servants is replaced by the following : 21 . 2. 85 Official Journal of the European Communities No L 51 /3 Grade Step 1 2 3 4 5 6 7 8 A 1 A 2 A 3 / LA 3 A 4 / LA 4 A 5 / LA 5 A 6 / LA 6 A 7 / LA 7 A 8 / LA 8 270 401 239 958 198 734 166 952 137 643 118 945 102 388 90 558 284 764 253 665 210 722 176 310 145 798 125 436 107 484 94 207 299 127 267 372 222 710 185 668 153 953 131 927 112 580 313 490 281 079 234 698 195 026 162 108 138 418 117 676 327 853 294 786 246 686 204 384 170 263 144 909 122 772 342 216 308 493 258 674 213 742 178 418 151 400 127 868 270 662 223 100 186 573 157 891 282 650 232 458 194 728 164 382 B 1 B 2 B 3 B 4 B 5 118 945 103 064 86 443 74 769 66 834 125 436 107 895 90 462 78 253 69 654 131 927 112 726 94 481 81 737 72 474 138 418 117 557 98 500 85 221 75 294 144 909 122 388 102 519 88 705 151 400 127 219 106 538 92 189 157 891 132 050 110 557 95 673 164 382 136 881 114 576 99 157 C 1 C 2 C 3 C 4 C 5 72 804 63 359 59 174 53 514 49 330 75 734 66 042 61 467 55 666 51 365 78 664 68 725 63 760 57 818 53 400 81 594 71 408 66 053 59 970 55 435 84 524 74 091 68 346 62 122 87 454 76 774 70 639 64 274 90 384 79 457 72 932 66 426 93 314 82 140 75 225 68 578 D 1 D 2 D 3 D 4 55 773 50 878 47 432 44 831 58 184 53 025 49 437 46 577 60 595 55 172 51 442 48 323 63 006 57 319 53 447 50 069 65 417 59 466 55 452 67 828 61 613 57 457 70 239 63 760 59 462 72 650 65 907 61 467 (b) The table of basic monthly salaries in Article 63 of the conditions of employment of other servants is replaced by the following : Category Group Class 1 2 3 4 A I II III 127 501 92 545 77 768 143 287 101 560 81 233 159 073 110 575 84 698 174 859 119 590 88 163 B IV V 74 711 58 683 82 022 62 550 89 333 66 417 96 644 70 284 C VI VII 55 811 49 957 59 097 51 656 62 383 53 355 65 669 55 054 D VIII IX 45 152 43 484 47 811 44 089 50 470 44 694 53 129 45 299 No L 51 /4 Official Journal of the European Communities 21 . 2. 85 Article 3 With effect from 1 July 1983, the fixed allowance referred to in Article 4a of Annex VII to the Staff Regulations shall be : Greece Portugal Yugoslavia Israel Turkey Egypt 122,0 103,1 183,4 372,9 112,6 263,3  Bfrs 2 457 per month for officials in grade C 4 or C 5,  Bfrs 3 766 per month for officials in grade C 1 , C 2 or C 3. 2. With effect from 16 May 1983, the weightings applicable to the remuneration of officials and other servants employed in one of the countries listed below shall be as follows : Italy (except Varese) Italy (Varese) Chile 104,4 107,6 249,2Article 4 3 . With effect from 1 July 1983, the weightings applicable to the remuneration of officials and other servants employed in one of the countries listed below shall be as follows : 1 . Pensions for which entitlement has accrued by 1 July 1983 shall be calculated from that date for offi ­ cials and temporary" staff, other than temporary staff covered by Article 2 (d) of the conditions of employ ­ ment of other servants, by reference to the table of basic monthly salaries laid down in Article 66 of the Staff Regulations, as amended by Article 1 (a) of this Regulation . Greece Italy :  except Varese  Varese Portugal Yugoslavia Turkey Chile Egypt Israel 100,0 96,1 99,0 74,3 100,7 89,9 146,7 263,7 191,6 2. Pensions for which entitlement has accrued by 1 July 1983 shall be calculated from that date for temporary staff covered by Article 2 (d) of the condi ­ tions of employment of other servants by reference to the table of basic monthly salaries laid down in Article 20 of the conditions of employment, as amended by Article 2 (a) of this Regulation . Article 5 Article 6 1 . With effect from 1 May 1983, the weightings applicable to the remuneration of officials and other servants employed in one of the countries listed below shall be as follows : With effect from 1 July 1983, the table in Article 10 ( 1 ) of Annex VII to the Staff Regulations is replaced by the following : Entitled to household allowance Not entitled to household allowance First to 15th day From 16th day First to 15th day From 16th day Bfrs per calendar day A 1 to A 3 and LA 3 1 596 752 1 097 630 A 4 and A 8 and LA 4 to LA 8 and category B 1 549 702 1 050 549 Other grades 1 405 656 904 453 21 . 2. 85 Official Journal of the European Communities No L 51 /5 Article 7 With effect from 1 July 1983, the allowances laid down in Article 1 of Regulation (ECSC, EEC, Euratom) No 300/76 (') for shiftwork shall be fixed at Bfrs 7 119, Bfrs 11 747 and Bfrs 16 019 . Article 8 With effect from 1 July 1983, the amounts shown in Article 4 of Regulation (EEC, Euratom, ECSC) No 260/68 (2) shall be subject to a weighting of 2,547582. With effect from 1 July 1983 , the amounts shown in Article 4 of Regulation (EEC, Euratom, ECSC) No 260/68 shall be subject to a weighting of 1,132395 in the case of persons covered by Article 2 of Regulation (EEC, Euratom, ECSC) No 1 60/80 (3). Article 9 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 February 1985. For the Council The President G. ANDREOTTI (') OJ No L 38 , 13 . 2. 1976, p. 1 . h) OJ No L 56, 4. 3 . 1968 , p . 8 . (3) OJ No L 20, 26 . 1 . 1980, p. 1 .